EXHIBIT 99.1 This presentation includes forward-looking statements which reflect the Company’s current views with respect to future events and financial performance, but involve uncertainties that could significantly impact results. The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for such forward-looking statements. Safe Harbor Statement Cash & Short Term Investments Total Assets Total Debt Shareholders’ Equity Millions ($) $ 115.5 Per Share Debt to Equity Ratio 4.0% $ $ $ Continued Progress Strong Financial Condition $.269* * Reflects 8% dividend increase effective October 2011 Fiscal Year Ended 1/31 21 Straight Years of Cash Dividends Continued Progress Continued Progress •Grew international sales by 25% to $28 million •Gained foothold in the aerospace market •Penetrated South American mining market •Established thermophyllic (high temperature) biofiltration presence in industrial biofiltration marketplace •Positioned ourselves as supplier to new alternative energy growth platform Market Expansion Continued Progress Strobic Air® PLC Version of Smart System™ Dean Pump® Brand Water Pump Duall Brand
